IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00239-CR

                 EX PARTE DAVID WAYNE UNDERWOOD


                            From the 18th District Court
                              Johnson County, Texas
                               Trial Court No. F47362


                           MEMORANDUM OPINION

       In a document received on July 21, 2017 and filed on July 25, 2017, David Wayne

Underwood asks us to dismiss three counts of an indictment relating to offenses of

delivery of a controlled substance in case number F47362 from a district court in Johnson

County because the State failed to take action in accordance with the Interstate

Agreement on Detainers Act (IADA). Underwood contends that he invoked the IADA

in 2015 and that the State has yet to try him on these counts.

       We are a court of appeals. As such, we have original and appellate jurisdiction

only as authorized by law. See TEX. CONST. art. V § 6. By requesting a dismissal of his
indictment pursuant to the IADA, Underwood appears to be attempting to invoke our

original jurisdiction.1

       We have original jurisdiction to issue writs of mandamus, see TEX. GOV’T CODE

ANN. § 22.221(b), and writs of habeas corpus where an individual is confined due to a

violation of an order made in a civil case. Id. (d). Underwood is not requesting that we

mandamus the trial court and has not alleged that he is being confined in a civil case.

Further, we do not have original jurisdiction of any writs of habeas corpus in criminal

cases. See Ramirez v. State, 36 S.W.3d 660, 664 (Tex. App.—Waco 2001, pet. ref'd).

       We reiterate that original jurisdiction is only as authorized by law. TEX. CONST.

art. V § 6. We know of no law, and Underwood has not cited or directed us to any, that

gives us original jurisdiction to grant a motion to dismiss an indictment pending in the

trial court.

       Accordingly, this original proceeding is dismissed for want of jurisdiction.



                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed August 2, 2017
Do not publish
[OT06]




1
 We note that the document was not properly served on the opposing parties. See TEX. R. APP. P. 9.5.
However, we use Rule 2 to proceed to a timely disposition of Underwood’s request.

Ex parte Underwood                                                                           Page 2